Per C'uHam.

The evidence establishes that the defendant, an officer of the corporation, received payment from the insolvent corporation with knowledge of its insolvency. As such payment was prohibited by section 1-5 of the Stock Corporation Law, the plaintiff, a creditor of the corporation, could recover *487against the defendant even, though its claim was not reduced' to judgment at the time of the wrongful payment.
The judgment should be reversed and a new trial ordered, with $30 costs.
Hecht, J. P., Aurelio and Tilzer, JJ., concur.
Judgment reversed, etc.